United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
GREAT LAKES PROGRAM SERVICE
CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0970
Issued: February 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2017 appellant filed a timely appeal from a February 7, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On July 22, 2014 appellant, then a 55-year-old social insurance specialist and claims
authorizer, filed an occupational disease claim (Form CA-2) alleging that on or before March 1,
1

5 U.S.C. § 8101 et seq.

2011, managers had denied her training, had falsely accused her of disrespect, had issued unfair
performance evaluations from 2011 through 2014, had failed to provide a job transfer as a
reasonable accommodation for a psychiatric disability, and had retained her in trainee status for
five years and two months to deny her privileges accorded to other employees, causing severe
depression and anxiety. She continued working at the employing establishment and remained
exposed to the identified work factors until she stopped work on July 8, 2014.
In an October 24, 2012 letter, appellant’s supervisor, D.G., informed appellant that he
would discuss her request to transfer to a different facility when she returned from leave.
Appellant again requested a transfer on November 12, 2012 as a reasonable accommodation for
stress due to alleged disparate treatment, unfair performance appraisals, and denial of training in
retaliation for filing an Equal Employment Opportunity (EEO) complaint. In a September 10,
2013 letter, the employing establishment found that she had established that she was a person
with a disability “due to ongoing treatment for psychological disorders.” On February 3, 2014
the employing establishment denied appellant’s request for a transfer as a reasonable
accommodation for her psychological disorders.
In an undated letter, the employing establishment generally refuted appellant’s
allegations of harassment, discrimination, disparate treatment, and denial of training. It noted
that, under a union contract, it was contractually obligated to rate her as successful in 2012 and
2013 although she was “performing below this level in Demonstrates Job Knowledge and
Achieves Business Results.”
Appellant also submitted medical evidence. Dr. Syed R. Akhter, an attending Boardcertified family practitioner, provided reports dated from August 21, 2012 to March 22, 2013
holding her off work due to major depression and anxiety.2
By development letter dated September 26, 2014, OWCP notified appellant of the
additional evidence needed to establish her emotional condition claim, including factual evidence
in corroboration of her allegations against the employing establishment. It afforded her 30 days
to submit such evidence.
In response, appellant submitted July 25, 2014 statements, received by OWCP on
October 30, 2014. She alleged a pattern of supervisory harassment, discrimination, and disparate
treatment from 2011 through 2014, based on her gender, race, and disability. Appellant
contended that her mentor denied her requests for a new mentor on February 15 and 28, and
March 1, 2011 on the basis of race. She further argued that managers made negative comments
about her interpersonal skills in March and April 2011 performance ratings without any
substantiation, and assessed case processing errors against her without adequate explanation.
Appellant also alleged that the employing establishment denied her requests for “refresher
training” in March, April, and May 2011, and forbade her to ask work-related questions to
anyone other than her mentor, while other employees could seek assistance freely. Additionally,
she argued that management issued her poor performance ratings in retaliation for her EEO

2

Appellant also submitted reports from a nurse practitioner.

2

complaints,3 instructed her to complete her timesheets differently than other employees, and
denied her full credit for completed work from February 2011 onward. Appellant also contended
that her training program commencing in 2011 was of insufficient quality and consistency to
meet various regulations and union criteria.
Appellant also provided medical evidence. On October 17, 2014 Dr. Theodore Handrup,
an attending Board-certified psychiatrist, opined that she had severe depression and anxiety due
to work stress. On October 23, 2014 Dr. Akhter noted that appellant’s “psychiatric issues began
since about March 2011 due to possible stressful environment.”
By decision dated March 18, 2015, OWCP denied appellant’s claim finding that she
failed to establish any compensable factors of employment. It found that she did not submit
factual evidence corroborating any harassment, retaliation, discrimination, or disparate treatment.
Additionally, OWCP found that appellant’s allegations regarding performance appraisals, access
to mentoring and training, and desire for a transfer pertained to administrative matters not within
the performance of her assigned duties, and that no error or abuse was shown that would bring
these incidents under the scope of FECA.
On March 9, 2016 appellant requested reconsideration. In support of her request, she
submitted her February 25 and March 7, 2016 letters which she asserted would demonstrate
compensable factors of employment. Appellant also provided her e-mails, dated from August 9,
2010 to April 27, 2012, in which she expressed dissatisfaction with the managerial style of her
mentors and supervisors, alleged that she had been provided fewer mentoring and training
opportunities than her coworkers, and requested to move her workstation to a quieter area. In a
September 17, 2013 letter, she requested a change in “work environment” as a reasonable
accommodation.
Additionally, appellant provided March, April, and December 2011 e-mails to and from
her managers discussing case tracking and timekeeping matters. A May 13, 2011 e-mail from an
assistant manager noted that her production report would be amended to include three cases that
were inadvertently omitted due to a tracking system irregularity.
Appellant also submitted April 2011 EEO grievance documents reiterating her
allegations, and August 2011 witness affidavits from her EEO complaints. Managers A.C., T.G.,
B.J., B.M., and D.T. refuted her allegations of harassment, discrimination, retaliation, disparate
treatment, and denial of training. Each explained that appellant had been given specific feedback
on her performance with suggestions for improvement, and had access to mentoring and training
needed to perform her job. Appellant asked many more questions than her coworkers, and
received additional assistance. Coworker D.G. did not corroborate her account of events.
Appellant provided an undated statement in which she contended that the manager witness
statements were generally inaccurate and untruthful.
Appellant also provided March 3, 2011 and July 27, 2012 notes from Dr. Akhter, holding
her off work from March 2 to 7, 2011 and diagnosing depression and anxiety.
3
Appellant provided EEO documents from May 2011 to December 2012, reiterating her allegations of
managerial harassment, discrimination, and disparate treatment. There is no final decision or settlement of record.

3

In a March 1, 2016 letter, the Office of Personnel Management found appellant disabled
from her position as a social insurance specialist “due to anxiety.”
By decision dated February 7, 2017, OWCP affirmed the prior decision as modified. It
found that appellant had not established an injury in the performance of duty as the additional
evidence submitted on reconsideration failed to establish any compensable factor of
employment. Specifically, appellant’s allegations of harassment, discrimination, disparate
treatment, retaliation, and inadequate training had not been established as factual. OWCP further
found that her allegations regarding work assignments, managerial methods, or her desire for a
different position related to administrative matters not within the performance of her regular or
specially assigned duties.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which he or she claims compensation was caused
or adversely affected by employment factors.6 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician, when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
4

Supra note 1.

5
See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
6

Pamela R. Rice, 38 ECAB 838, 841 (1987).

7

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Norma L. Blank, 43 ECAB 384 (1993).

4

factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact
occur.10 Mere perceptions of harassment, retaliation, or discrimination are not compensable
under FECA.11
ANALYSIS
Appellant has not attributed her claimed emotional condition to regular or specially
assigned duties as a claims authorizer under Cutler.12 Rather, her case is based primarily on her
allegations of harassment, discrimination, and disparate treatment by her supervisors. In a
September 26, 2014 letter, OWCP advised appellant of the type of evidence needed to establish
her claim. Appellant provided additional statements reiterating her allegations, performance
reviews, supervisory e-mails regarding case tracking and timekeeping, managerial and coworker
affidavits, EEO complaint documents, and medical evidence. OWCP denied the claim by
decision dated March 18, 2015 and affirmed on February 7, 2017, finding that appellant failed to
establish any compensable factors of employment.
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,13 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board notes that these matters
are administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties and do not fall within the coverage of FECA.14 Although these matters are generally
related to the employment, they are administrative functions of the employing establishment, and
not duties of the employee.15 The Board notes, however, that coverage under FECA would
attach if the factual circumstances surrounding the administrative or personnel action established
error or abuse by the employing establishment superiors in dealing with the claimant. Absent
evidence of such error or abuse, the resulting emotional condition must be considered self-

9

Lori A. Facey, 55 ECAB217 (2004); Norma L. Blank, id.

10

Marlon Vera, 54 ECAB 834 (2003).

11

Kim Nguyen, 53 ECAB 127 (2001).

12

See Cutler, supra note 5.

13

See Thomas D. McEuen, supra note 5.

14

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988). See also Beverly R. Jones, 55
ECAB 411 (2004) (monitoring work is an administrative function of a supervisor).
15

Id.

5

generated. In determining whether the employing establishment erred or acted abusively, the
Board has examined whether the employing establishment acted reasonably.16
Regarding appellant’s request for a transfer, to be promoted from trainee status, and to
move her workstation, the Board has held that denials by an employing establishment of a
request for a different job, promotion, or transfer are not compensable factors of employment as
they do not involve the employee’s ability to perform her regular or specially assigned work
duties, but rather constitute her desire to work in a different position or environment.17
Appellant has not provided evidence that the employing establishment acted unreasonably in
these matters. Therefore, she has not established a compensable factor of employment in this
regard.
Appellant also alleged that the employing establishment did not provide her adequate
training and mentoring to perform her assigned duties. She did not submit any evidence to show
that the employing establishment committed error or abuse with respect to training, support, or
work assignment matters. Additionally, the supervisors’ affidavits, August 25, 2010 e-mail
offering tutoring, and August 25, 2010 performance review noting that appellant did not request
additional assistance, demonstrated that help had been available to appellant, but that she chose
not to utilize it. The Board has held that an employee’s dissatisfaction with perceived poor
management constitutes frustration from not being permitted to work in a particular environment
or to hold a particular position and is not compensable under FECA.18 As such, appellant has not
established a compensable employment factor with respect to these administrative matters.
Insofar as appellant alleged that the employing establishment initially failed to credit her
with three cases completed in March 2011 and subsequently amended her production report, the
Board finds that the employing establishment’s May 13, 2011 e-mail demonstrates that this
incident occurred as alleged. However, this is not a compensable employment factor as it does
not involve her assigned duties, but rather the administrative function of tracking an employee’s
work.19 Also, there is no error or abuse shown that rises to a compensable level. The employing
establishment explained that an inconsistency in a tracking system caused the initial omission.
This clerical error was quickly remedied when appellant brought it to her supervisor’s attention.
Under these circumstances, the Board finds that the employing establishment acted reasonably.20
Therefore, appellant has not established a compensable factor with regard to this administrative
matter.
Furthermore, appellant did not substantiate any of her allegations of harassment,
discrimination, retaliation, or disparate treatment. She did not provide witness statements or
other corroborating evidence. Rather, the August 2011 supervisory affidavits refuted appellant’s
16

See Richard J. Dube, 42 ECAB 916, 920 (1991).

17

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

18

Michael Thomas Plante, 44 ECAB 510, 515 (1993).

19

Beverly R. Jones, supra note 14.

20

Supra note 16.

6

allegations of harassment and additional mistreatment. They explained that she had been
provided appropriate feedback and instructions to improve her performance. As appellant’s
allegations were not established as factual, they do not constitute compensable employment
factors.21
The Board finds that appellant has not established a compensable factor of employment.
As such, the medical evidence of record does not need to be addressed.22
On appeal, appellant contends that OWCP erred by finding that she did not establish any
compensable work factors. She also argues that the medical evidence of record is sufficient to
establish causal relationship. As noted above, appellant failed to establish any work factors
within the performance of her regular or specially assigned duties. Because fact of injury is not
established, the medical evidence of record is irrelevant to the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
emotional condition in the performance of duty.

21

See supra notes 10-11.

22

Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 7, 2017 is affirmed.
Issued: February 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

